DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 
Status of Claims 
This Office Action is responsive to the amendment filed on September 30, 2021. As directed by the amendment: claims 1, 3, 5, and 7-11 have been amended; and claims 17-18 have been cancelled. Thus, claims 1-13, 16 and 19 are presently pending in this application.
Claims 3, 5, 8, and 17 were previously objected to for informalities. Claims 1, 3, 7, 9 and 17, and claims 2, 4-6, 8, 10-13, 16, and 18-19 by dependency, were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 1, 10, and 11, and claims 2-9, 12, 13, 16, and 18-19 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. No prior art rejection was previously made for claims 1-13 and 17-19 at this time as the prior art of record fails to disclose the claims as previously written. Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.   


Claim Interpretation
Independent claim 1 recites “the input and output apertures arranged to be substantially front facing when the apparatus is worn by a user”, ln 2-3.  The limitation “substantially front facing” has been interpreted such that all of the at least one input and output apertures of the front plate face front (i.e. are in the front facing surface) or reside in a portion of the front plate (i.e. the two wings portion) that makes an angle with the front facing surface of 45 degrees or less. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Curley on November 16, 2021.
The application has been amended as follows: 
Claim 1 shall now read:
An apparatus for air filtration, comprising: 
a front plate including an output aperture and at least one input aperture, the input and output apertures arranged to be substantially front facing when the apparatus is worn by a user; 
an air filter arranged behind the front plate and positioned to filter air moving from in front of the apparatus toward the face of a user wearing the apparatus; 
a valve plate located behind the filter, the valve plate including an output check valve in fluid communication with the output aperture, and at least one input check valve in fluid communication with the at least one input aperture, the output check valve configured to unidirectionally allow air to flow in a forward direction, and the at least one input check valve configured to unidirectionally allow air to flow in a rearward direction;

a breath tube in fluid communication with the output check valve, the central input check valve and the at least one input check valve.

Claim 5 currently recites "wherein at least one input aperture", ln 1 shall now read --wherein the central input apertures--.
 
Claim 6 currently recites "wherein the front facing surface is convex.", ln 1 shall now read --wherein a portion of the front facing surface is convex.--.

Claim 8 currently recites "wherein the central portion of the front plate contains the output aperture, and one of the wing portions contains the at least one input aperture.", ln 1-3 shall now read --wherein the central portion of the front plate contains the output aperture.--

Claim 9 currently recites "wherein each wing portion contains an input aperture.", ln 1 shall now read --wherein each wing portion of the front plate contains one of the at least one input apertures.--

Claim 11 currently recites "wherein the front plate is formed of a conformable material, and wherein the valve plate is formed of a comparatively rigid material, such that the front plate may act as a gasket and may be secured to a lip of valve plate by friction.", ln 1-4 shall now read --wherein the front plate is formed of a conformable material such that the front plate operable to act as a gasket and operable to be secured to a lip of the valve plate by friction.--


Claim 16 currently recites "wherein the wing portions define apertures containing additional input check valves.", ln 1-2 shall now read --wherein each wing portion of the valve plate define an aperture containing one of the at least one input check valves, respectively.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record Courtney (U.S. Patent No. 4,981,134) discloses a filtering mask apparatus comprising a front plate (A, Fig. A annotated below) including an output aperture (central aperture at B, Fig. A annotated below) and at least one input aperture (C, Fig. A annotated below), the input and output apertures arranged to be substantially front facing when the apparatus is worn by a user (Fig. 3a, 3b); an air filter (5; Fig. 1; col 1, ln 57-60) arranged behind the front plate and positioned to filter air moving from in front of the apparatus toward the face of a user wearing the apparatus (col 2, ln 38-57; Fig. 3b); a valve plate (7; Fig. 1-2) located behind the filter (Fig. 1, 3a), the valve plate including an output check valve (35; Fig. 1-2) in fluid communication with the output aperture (col 2, ln 24-28; col 2, ln 49-57), and at least one input check valve (39; Fig. 1) in fluid communication with the at least one input aperture (col 2, ln 28-57), the output check valve configured to unidirectionally allow air to flow in a forward direction (col 2, ln 24-28; col 2, ln 49-57; Examiner notes: The term “forward” is directional and the claim has not established directionality related to the claimed elements or breath patterns of the user.  Herein, the forward direction is interpreted as the air flow generated by exhalation from the user towards the front plate.), and the input check valve configured to unidirectionally allow air to flow in a rearward direction (col 2, ln 28-57; Examiner notes: The term “rearward” is directional and the claim has not established directionality related to the claimed elements or breath patterns of the user.  Herein, the rearward flow of air is interpreted as 

    PNG
    media_image1.png
    444
    668
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Courtney.

Courtney fails to disclose or render obvious the filtering mask apparatus comprising a central input check valve in addition to the at least one input check valve and wherein the flat central portion defining an aperture containing the output check valve and an aperture containing the central input check valve, and wherein the input check valve is located adjacent to and spaced apart from the output check valve, as recited in independent claim 1. 
Prior art of record Montesi (U.S. Patent No. 4,630,604) and Sutherland (U.S. Pub. No. 2019/0247682) alone or in combination fail to remedy the deficiencies of Courtney. 
Therefore, independent claim 1, and claims 2-13, 16, and 19 by dependency, are rendered allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785